DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US# 2020/0404684 hereinafter referred to as Lee).

	RE Claim 9, Lee discloses a method comprising:
	based on a first physical uplink control channel (PUCCH) resource, associated with sending a sidelink acknowledgement feedback (See Lee Summary; [0185] – determining that there is an overlap for SL feedback and UL feedback PUCCH resources, overlapping in time with a second PUCCH resource associated with sending uplink control information (UCI) (See Lee Summary; [0185] – determining that there is an overlap for SL feedback and UL feedback PUCCH resources, determining, by a wireless device, a priority of the sidelink acknowledgement feedback (See Lee Summary; [0013]-[0014], [0020]-[0024] – priority associated with SL feedback or UL feedback); and 
	sending, to a base station, based on the priority of the sidelink acknowledgement feedback, the sidelink acknowledgement feedback or the UCI (See Lee Summary; [0013]-[0014], [0020]-[0024] – sending either SL feedback or UL feedback based on priority order).

	RE Claim 12, Lee discloses a method, as set forth in claim 9 above, further comprising:
	receiving one or more sidelink downlink control information (DCI) messages indicating the first PUCCH resource (See Lee [0016], [0058] – receiving DCI (which is used for allocating resources) allocating PUCCH for SL); and133Docket No.: 007412.05128\US 
	receiving one or more DCI messages indicating the second PUCCH resource (See Lee [0016], [0058] – receiving DCI (which is used for allocating resources) allocating PUCCH for UL).

	RE Claim 13, Lee discloses a method, as set forth in claim 9 above, wherein the UCI comprises at least one of hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback associated with one or more downlink transmissions(See Lee Summary; [0013]-[0014], [0020]-[0024] – UL feedback can be HARQ-ACK/NACK for downlink transmission), channel state information (CSI) feedback associated with a downlink carrier (See Lee [0067], [0178]), or a scheduling request for uplink data (See Lee [0071]).

	RE Claim 14, Lee discloses a method, as set forth in claim 9 above, wherein sending the sidelink acknowledgment feedback or the UCI comprises sending the sidelink acknowledgement feedback based on the priority of the sidelink acknowledgement feedback satisfying a priority threshold (See Lee Summary; [0013]-[0014], [0020]-[0024] – sending SL feedback based on priority order).

	RE Claim 15, Lee discloses a method, as set forth in claim 9 above, wherein sending the sidelink acknowledgment feedback or the UCI comprises sending the UCI based on the priority of the sidelink acknowledgement feedback not satisfying a priority threshold (See Lee Summary; [0013]-[0014], [0020]-[0024] – sending UL feedback based on priority order).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US# 2020/0404684 hereinafter referred to as Lee) in view of Lee et al. (US# 2022/0141846 hereinafter referred to as Lee ‘846).

	RE Claim 1, Lee discloses a method comprising: 
	receiving, by a wireless device, one or more messages comprising a priority threshold (See Lee [0185] – priority order can be signaled) associated with sidelink acknowledgement feedback and with uplink control information (UCI) (See Lee Summary; [0013]-[0014], [0020]-[0024] – priority associated with SL feedback or UL feedback); 
	determining that a first physical uplink control channel (PUCCH) resource for sending sidelink acknowledgement feedback overlaps with a second PUCCH resource for sending UCI (See Lee Summary; [0185] – determining that there is an overlap for SL feedback and UL feedback PUCCH resources); and 
	sending, based on a comparison of a priority of the sidelink acknowledgment feedback with the priority threshold, the sidelink acknowledgment feedback or the UCI (See Lee Summary; [0013]-[0014], [0020]-[0024] – sending either SL feedback or UL feedback based on priority order).
	Lee does not specifically disclose receiving the priority threshold from a base station.
	However, Lee ‘846 teaches of receiving the priority threshold from a base station (See Lee ‘846 [0014] – receiving priority threshold for SL/UL feedback transmissions from base station).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SL/UL priority feedback system, as disclosed in Lee, comprising receiving the priority threshold from a base station, as taught in Lee ‘846. One is motivated as such in order to allow the UE to perform efficient SL communication (See Lee ‘846 [0014]-[0015]).

	RE Claim 2, Lee, modified by Lee ‘846, discloses a method, as set forth in claim 1 above, wherein sending the sidelink acknowledgment feedback or the UCI comprises sending, based on the priority of the sidelink acknowledgment feedback satisfying the priority threshold, the sidelink acknowledgment feedback (See Lee Summary; [0013]-[0014], [0020]-[0024] – sending SL feedback based on priority order).

	RE Claim 3, Lee, modified by Lee ‘846, discloses a method, as set forth in claim 1 above, wherein sending the sidelink acknowledgment feedback or the UCI comprises sending, based on the priority of the sidelink acknowledgment feedback not satisfying the priority threshold, the UCI (See Lee Summary; [0013]-[0014], [0020]-[0024] – sending UL feedback based on priority order).

	RE Claim 4, Lee, modified by Lee ‘846, discloses a method, as set forth in claim 1 above, wherein the sidelink acknowledgement feedback comprises sidelink hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback associated with one or more sidelink transmissions (See Lee Summary; [0013]-[0014], [0020]-[0024] – SL feedback can be HARQ-ACK/NACK).

	RE Claim 5, Lee, modified by Lee ‘846, discloses a method, as set forth in claim 1 above, further comprising:
	receiving one or more sidelink downlink control information (DCI) messages indicating the first PUCCH resource (See Lee [0016], [0058] – receiving DCI (which is used for allocating resources) allocating PUCCH for SL); and receiving one or more DCI messages indicating the second PUCCH resource (See Lee [0016], [0058] – receiving DCI (which is used for allocating resources) allocating PUCCH for UL).

	RE Claim 6, Lee, modified by Lee ‘846, discloses a method, as set forth in claim 1 above, wherein the UCI comprises at least one of hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback associated with one or more downlink transmissions (See Lee Summary; [0013]-[0014], [0020]-[0024] – UL feedback can be HARQ-ACK/NACK for downlink transmission), channel state information (CSI) feedback associated with a downlink carrier (See Lee [0067], [0178]), or a scheduling request for uplink data (See Lee [0071]).132 Docket No.: 007412.05128\US

	RE Claim 7, Lee, modified by Lee ‘846, discloses a method, as set forth in claim 1 above, further comprising:
	sending, to one or more second wireless devices, one or more sidelink messages (See Lee Summary; [0013]-[0014], [0020]-[0024] – UE utilizing SL and sending SL message/s to other devices).
	Lee does not specifically disclose 
	determining, based on one or more priority values associated with the one or more sidelink messages, the priority of the sidelink acknowledgement feedback.
	However, Lee ‘846 teaches of 
	determining, based on one or more priority values associated with the one or more sidelink messages, the priority of the sidelink acknowledgement feedback (See Lee ‘846 [0129]-[0130] – priority based on priority of SL message content or priority of SL channel (i.e. priority “associated” with the one or more sidelink messages)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SL/UL priority feedback system, as disclosed in Lee, comprising determining, based on one or more priority values associated with the one or more sidelink messages, the priority of the sidelink acknowledgement feedback, as taught in Lee ‘846. One is motivated as such in order to allow the UE to perform efficient SL communication (See Lee ‘846 [0014]-[0015]).

	RE Claim 8, Lee, modified by Lee ‘846, discloses a method, as set forth in claim 1 above, further comprising:
	sending, to one or more second wireless devices, one or more sidelink messages (See Lee Summary; [0013]-[0014], [0020]-[0024] – UE utilizing SL and sending SL message/s to other devices).
	Lee does not specifically disclose receiving, from the one or more second wireless devices, one or more feedback messages associated with the one or more sidelink messages; wherein sending the sidelink acknowledgment feedback or the UCI comprises sending, based on the one or more feedback messages, the sidelink acknowledgment feedback.
	However, Lee ‘846 teaches of receiving, from the one or more second wireless devices, one or more feedback messages associated with the one or more sidelink messages (See Lee ‘846 [0123] – SL HARQ-ACK); wherein sending the sidelink acknowledgment feedback or the UCI comprises sending, based on the one or more feedback messages, the sidelink acknowledgment feedback (See Lee ‘846 [0129]-[0130] – priority based on priority of SL message content (HARQ-ACK) or priority of SL channel (i.e. priority “associated” with the one or more sidelink messages)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SL/UL priority feedback system, as disclosed in Lee, comprising receiving, from the one or more second wireless devices, one or more feedback messages associated with the one or more sidelink messages; wherein sending the sidelink acknowledgment feedback or the UCI comprises sending, based on the one or more feedback messages, the sidelink acknowledgment feedback, as taught in Lee ‘846. One is motivated as such in order to allow the UE to perform efficient SL communication (See Lee ‘846 [0014]-[0015]).

	RE Claim 10, Lee discloses a method, as set forth in claim 9 above, further comprising:
	wherein sending the sidelink acknowledgement feedback or the UCI is based on a comparison of the priority of the sidelink acknowledgment feedback with the priority threshold (See Lee Summary; [0013]-[0014], [0020]-[0024] – sending either SL feedback or UL feedback based on priority order).
	Lee does not specifically disclose 
	receiving one or more radio resource control (RRC) messages comprising a priority threshold indicating whether a sidelink acknowledgement feedback is prioritized over UCI.
	However, Lee ‘846 teaches of
	receiving one or more radio resource control (RRC) messages comprising a priority threshold indicating whether a sidelink acknowledgement feedback is prioritized over UCI (See Lee ‘846 [0014], [0143] – receiving priority threshold for SL/UL feedback transmissions via RRC messaging from base station).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SL/UL priority feedback system, as disclosed in Lee, comprising receiving one or more radio resource control (RRC) messages comprising a priority threshold indicating whether a sidelink acknowledgement feedback is prioritized over UCI, as taught in Lee ‘846. One is motivated as such in order to allow the UE to perform efficient SL communication (See Lee ‘846 [0014]-[0015]).

	RE Claim 11, Lee discloses a method, as set forth in claim 9 above, further comprising sending, to one or more other wireless devices, one or more sidelink transmissions (See Lee Summary; [0013]-[0014], [0020]-[0024] – UE utilizing SL and sending SL message/s to other devices).
	Lee does not specifically disclose 
	 wherein the sidelink acknowledgement feedback comprises sidelink hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback associated with the one or more sidelink transmissions.
	However, Lee ‘846 teaches of wherein the sidelink acknowledgement feedback comprises sidelink hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback associated with the one or more sidelink transmissions (See Lee ‘846 [0123] – SL HARQ-ACK).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SL/UL priority feedback system, as disclosed in Lee, wherein the sidelink acknowledgement feedback comprises sidelink hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback associated with the one or more sidelink transmissions, as taught in Lee ‘846. One is motivated as such in order to allow the UE to perform efficient SL communication (See Lee ‘846 [0014]-[0015]).

	RE Claim 16, Lee discloses a method comprising:
	determining, by a wireless device, a sidelink acknowledgement feedback (See Lee Summary; [0013]-[0014], [0020]-[0024] – determining priority associated with SL feedback); and 
	based on determining that a first physical uplink control channel (PUCCH) resource associated with sidelink acknowledgement feedback overlaps in time with a second PUCCH resource associated with uplink control information (UCI) (See Lee Summary; [0185] – determining that there is an overlap for SL feedback and UL feedback PUCCH resources); 
	determining a highest priority among priorities of the one or more sidelink messages (See Lee Summary; [0013]-[0014], [0020]-[0024] – determining priority order of SL message/s); and 
	sending, to a base station based on a comparison of the highest priority with a priority threshold, the sidelink acknowledgment feedback or the UCI (See Lee Summary; [0013]-[0014], [0020]-[0024] – sending either SL feedback or UL feedback based on priority order).
	Lee does not specifically disclose 
	 Determining the priority based on one or more feedback messages associated with one or more sidelink messages.
	However, Lee ‘846 teaches of determining the priority based on one or more feedback messages associated with one or more sidelink messages (See Lee ‘846 [0123], [0129]-[0130] – priority associated with SL HARQ-ACK).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SL/UL priority feedback system, as disclosed in Lee, comprising determining the priority based on one or more feedback messages associated with one or more sidelink messages, as taught in Lee ‘846. One is motivated as such in order to allow the UE to perform efficient SL communication (See Lee ‘846 [0014]-[0015]).

	RE Claim 17, Lee, modified by Lee ‘846, discloses a method, as set forth in claim 17 above, wherein sending the sidelink acknowledgment feedback or the UCI comprises sending the sidelink acknowledgement feedback based on the highest priority being higher than a priority threshold (See Lee Summary; [0013]-[0014], [0020]-[0024] – sending either SL feedback or UL feedback based on priority order).

	RE Claim 18, Lee, modified by Lee ‘846, discloses a method, as set forth in claim 16 above, further comprising receiving, by the wireless device from the base station, one or more radio resource control (RRC) messages indicating a priority threshold (See Lee ‘846 [0014], [0143] – receiving priority threshold for SL/UL feedback transmissions via RRC messaging from base station).134 Docket No.: 007412.05128\US

	RE Claim 19, Lee, modified by Lee ‘846, discloses a method, as set forth in claim 16 above, further comprising:
	receiving one or more sidelink downlink control information (DCI) messages indicating the first PUCCH resource (See Lee [0016], [0058] – receiving DCI (which is used for allocating resources) allocating PUCCH for SL); and receiving one or more DCI messages indicating the second PUCCH resource (See Lee [0016], [0058] – receiving DCI (which is used for allocating resources) allocating PUCCH for UL).

	RE Claim 20, Lee, modified by Lee ‘846, discloses a method, as set forth in claim 16 above, wherein the UCI comprises at least one of hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback associated with one or more downlink transmissions (See Lee Summary; [0013]-[0014], [0020]-[0024] – UL feedback can be HARQ-ACK/NACK for downlink transmission), channel state information (CSI) feedback associated with a downlink carrier (See Lee [0067], [0178]), or a scheduling request for uplink data (See Lee [0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477